Citation Nr: 1756117	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a sinus condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1970. The Veteran served in active combat from February 1969 to November 1969 in the Republic of Vietnam and was awarded the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A Notice of Disagreement (NOD) was filed in February 2011. A Statement of the Case (SOC) was issued in May 2013. A substantive appeal (VA Form-9) was filed in June 2012. 

In February 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are the result of his military service. 
The Veteran had in-service audiological evaluations during service in February 1966 (enlistment examination), June 1966 (OCS examination), and February 1970 (separation examination) at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to assume the ASA standard was used.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, which ever is more beneficial to the Veteran.  Audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

Post service, the September 2010 VA audiometry examination revealed bilateral hearing loss with threshold shifts in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
60
60
65
LEFT
10
20
30
60
60

Speech recognition scores indicated 68 percent for the right ear and 94 percent for the left ear.  The Veteran reported that he experienced a gradual hearing loss over the past seven years.  He reported the onset of tinnitus two to three years ago which was not constant but rather occurred twice a month and lasted 10 to 20 minutes.  The examiner reported that she was a licensed audiologist with a doctoral of
audiology degree with two years of experience, that she had worked for the VA for 20 years, and that she had written hundreds of opinions on hearing loss.  The examiner indicated that the only in-service audiogram of record was the February 1970 separation examination.  The examiner opined that it is less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by, or are a result of, his in-service noise exposure while serving as a parachutist during military service. The examiner explained that the Veteran's acoustic trauma is conceded; however, the February 1970 separation audiogram indicated that the Veteran's hearing was within normal limits for all frequencies tested in both ears. According to the examiner, the speech recognition score in the right ear is poorer than expected from acoustic trauma, with the degree of hearing loss.  The examiner based her rationale, in part, on current medical research, including research produced by the Institute of Medicine (IOM). The examiner opined that the IOM concluded that based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss and tinnitus. As such, the Veteran's hearing loss and tinnitus are not attributed to his military service.  

In February 2017, the Veteran testified at a travel board hearing and contended in several statements that his hearing loss and tinnitus are related to acoustic trauma he suffered during combat in Vietnam. The Veteran testified that he was exposed to "unbelievable" sounds in airplanes as part of the 101st Airborne division and when he tested/fired tanks.  The Veteran testified that his physician informed him of the nexus/link between his hearing loss and service. The Veteran testified that he experienced shifts in his auditory threshold as documented in a 1966 Office Candidate School (OCS) audiogram. 

After the hearing, the Veteran submitted medical treatise evidence entitled, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," The Journal of Neuroscience, S. Kujawa and M.C. Lieberman, November 11, 2009. The authors asserted that:  overexposure to intense sound can cause temporary or permanent hearing loss; acoustic overexposures caused moderate, but completely reversible, threshold elevation that leave cochlear sensory cells intact, but cause acute loss of afferent nerve terminals and delayed degeneration of cochlear nerve; noise-induced damage to the ear has progressive consequences; noise induced loss of spiral ganglion cells (SGCs), the cell bodies of the cochlear afferent neurons contacting [ear] hair cell, is delayed by months and can progress for years; and that reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long term consequences on auditory processing.

A July 2015 private medical opinion noted a diagnosis of bilateral hearing loss with tinnitus.  The private physician noted that the Veteran had a history of severe acoustic trauma, including combat in Vietnam, which the physician felt was "a significant contributing factor" to his hearing loss with tinnitus. 

The September 2010 VA opinion does not account for the in-service audiograms conducted in 1966.  There is also no indication that the July 2015 private medical examiner reviewed the Veteran's file which includes such relevant information as 
in-service audiograms that show the condition of the Veteran's hearing in service.  Accordingly, another VA opinion is necessary prior to an adjudication of the claim. 

Sinus Condition

The Veteran contends that his sinus condition is the result of his military service.

The medical evidence of record shows a diagnosis of a chronic sinus condition, variously diagnosed as chronic pansinusitis with nasal polyps rule out (r/o) allergic rhinosinusitis; sinusitis; and right nostril polyp. 

A November 1966 service treatment record indicated that the Veteran complained of "flu-like" symptoms, which he described as a frontal headache, malaise, and chills. The February 1970 separation examination revealed no abnormalities attributed to a sinus condition. Clinical evidence indicated that the Veteran has received treatment for his sinus condition since January 2005 through the present. 

The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in November 2010. The Veteran's diagnosed sinusitis was confirmed. The Veteran reported a history of chronic sinus problems since 1970. The VA examiner opined that it is less likely as not that the Veteran's sinus condition is a result of his military service. The examiner noted that the Veteran claimed that he has had a sinus problem since June 1970; however, there is no evidence of the Veteran being treated for a sinus condition from 1967 to 1970.  The examiner reviewed the claims file and concluded that there is no indication that the Veteran was diagnosed with and/or treated for a chronic sinus condition while in the military.

In statements and during the February 2017 hearing, the Veteran contented that he was treated for a sinus condition and diagnosed with "simple allergies" during active duty at Fort Dix Army base. The Veteran testified that he was also treated for sinusitis within 12 months of separating from active duty. 

The record includes an April 1970 letter from the Buffalo VA Medical Center to the Veteran in which the hospital advised the Veteran that his recent application for treatment of "penal warts and sinus condition" had been tentatively approved pending a formal determination by the Rating Board.  The hospital noted that if the Rating Board determined that service connection had not been established, it would be necessary to discontinue further care at VA expense.  In a November 1970 Memorandum Rating for Hospitalization and/or Treatment Purposes Only, the rating specialist noted that service clinicals received to date were incomplete and only contained the discharge exam and the report of medical history at the time of the Veteran's separation.  The rating specialist indicated that these reports were negative for the claimed condition.  The rating specialist related that in response
to the RO's request the Veteran indicated that he was treated for the claimed conditions at Dispensary #6, Fort Dix, New Jersey during February and March of 1970.  The rating specialist maintained that a request for these records was sent to the Walson Army Hospital, Fort Dix, New Jersey and in their reply of November 2, 1970 they indicated they had no records of alleged treatment pertaining to the Veteran and that a thorough search failed to disclose any information.  The rating specialist concluded that the claimed conditions were not shown by the evidence of record.  

In light of the Veteran's testimony and the April 1970 letter, the Board finds that another VA opinion is necessary prior to an adjudication of the claim.





Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the September 2010 VA examination report to assess the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to his military combat noise exposure?  

In so opining the examiner must do the following:  (1) consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms dated in February 1966 (enlistment examination), June 1966 (OCS examination), and February 1970 (separation examination); (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; (3) consider/discuss the article "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," The Journal of Neuroscience, S. Kujawa and M.C. Lieberman, November 11, 2009; and (4) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and tinnitus. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  Obtain an addendum opinion to the November 2010 VA examination report to assess the etiology of the Veteran's sinus condition.  The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic sinus condition (variously diagnosed as chronic pansinusitis with nasal polyps rule out (r/o) allergic rhinosinusitis; sinusitis; and right nostril polyp) had its onset or is otherwise related to his military service?  In so opining the examiner must do the following:  (1) consider the Veteran's contention that he was treated for a sinus condition and diagnosed with "simple allergies" during active duty at Fort Dix Army base, that he was treated for sinusitis within 12 months of separating from active duty, and that he has had a sinus problem since service; and (2) the April 1970 letter from the Buffalo VA Medical Center to the Veteran in which the hospital advised the Veteran that his recent application for treatment of "penal warts and sinus condition" had been tentatively approved. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  After completing the foregoing, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




